Citation Nr: 0825793	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern






INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the benefit sought on 
appeal. 
	
Based on the decision below, the matter of a total disability 
rating based on individual unemployability due to service-
connected disabilities is REFERRED to the RO for appropriate 
action.


FINDING OF FACT

PTSD is characterized by ongoing symptoms of intrusive 
thoughts and flashbacks about his service in Vietnam, 
difficulty sleeping due to nightmares, night sweats, and 
panic attacks, exaggerated startle response, anger outbursts, 
irritability, and social isolation, which cause deficiencies 
in areas, including mood, family relations, and work.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for service-
connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letter from the RO to the veteran dated in January 2005. 
The letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) ((Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the veteran]; contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and indicates that the disability or symptoms 
may be associated with the veteran's active military, naval, 
or air service; but does not contain sufficient medical 
evidence for the [VA] to make a decision on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The RO granted service connection for PTSD in a March 2005 
rating decision. At that time, a 50 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective July 20, 2003. The veteran contends the current 
disability rating does not accurately reflect the severity of 
his PTSD.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds the veteran's service-connected PTSD warrants a 
70 percent disability rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999). 
Nevertheless, a veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007). The veteran is currently 
evaluated with a 50 percent disability rating, which requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. Id.

The Board considers all the evidence of record, but only 
reports the most probative evidence. Here, the record 
indicates that the veteran has occupational and social 
impairment, suicidal ideation, intrusive thoughts, 
nightmares, flashbacks, distress at exposure triggers which 
remind him of past trauma, anhedonia, estrangement and 
detachment from others, a sense of foreshortened future, 
severe sleep disturbance, irritability and anger outbursts, 
concentration and memory problems, and auditory and visual 
illusions and hallucinations. (See June 2004 report of Dr. 
J.L. of the Goldsboro Psychiatric Clinic, PA.) It is upon the 
medical evidence of record that a 70 percent evaluation is 
granted. 

The veteran participated in a VA examination in May 2004. The 
examiner reported that the veteran was initially diagnosed 
with PTSD in 1999. The veteran reported being married and 
divorced. The examiner reported that the veteran was 
experiencing a full range of PTSD symptoms, including: 
nightmares, flashbacks, intrusive thoughts, limited social 
interaction, and panic attacks occurring three to four times 
a month. The examiner assigned a GAF score of 29.

Of record, are several reports by Dr. J.L., of the Goldsboro 
Psychiatric Clinic, PA. The veteran contends that Dr. J.L.'s 
opinion is more probative of his condition because he treated 
the veteran for a period of 24 months. (See Statement in 
Support of Claim dated March 2006.) 

A June 2003 report from Dr. J.L. noted that the veteran was 
having intrusive thoughts, distressing dreams, flashbacks, 
distress at exposure to triggers, avoided conversation or 
topics, anhedoia, estrangement/detachment from others, a 
sense of foreshortened future, sleep disturbance, 
irritability and/or angry outbursts, concentration and/or 
memory problems, hypervigilance, and exaggerated and startled 
responses. Dr. J.L. concluded that due to the veteran's PTSD, 
he is "moderately compromised in his ability to sustain 
social relationships . . . . He is also moderately 
compromised in his ability to sustain work relationships." 
Despite Dr. J.L.'s finding of moderate social and employment 
impairment, he opined that the veteran was permanently and 
totally disabled and unemployable. Dr. J.L. assigned a GAF of 
35 in the June 2003 report.

A December 2004 report from Dr. J.L. found that the veteran 
was cooperative, had normal dress, normal speech, and there 
was no active suicidal or homicidal ideation. The veteran's 
judgment and insight was fair. An evaluation dated June 30, 
2004 had the same findings.

However, there is a second report dated June 30, 2004, also 
written by Dr. J.L., stated the veteran's PTSD symptoms have 
not changed since the June 2003 examination, and specifically 
noted there was suicidal ideation. Dr. J.L. concluded that 
the veteran was still permanently and totally disabled and 
unemployable.

Psychiatric evaluation reports from Dr. J.L. dated September 
2004, October 2004, and December 2004 all indicated that the 
veteran was cooperative, had normal dress, normal speech, and 
there was no active suicidal or homicidal ideation. The 
veteran's judgment and insight was reported as fair.

The veteran underwent a second VA examination in January 
2006. The examiner reported that the veteran's nightmares 
were becoming more frequent because of the war coverage in 
the media. The veteran used alcohol seven days a week and 
stayed to himself because his anger had been noticed by other 
people. The veteran's social interaction was limited to other 
veterans. The examiner also noted that the veteran had 
suicidal ideation. The examiner assessed a GAF score of 52.

The Board notes that the veteran has represented himself for 
the majority of this appeal. The veteran's filings associated 
with this appeal have been clear, coherent, and rational.

In sum, as noted above, the Board finds the evidence shows 
the veteran suffers from deficiencies in most areas due to 
his PTSD symptoms. There is no evidence of record which shows 
the veteran has many of the symptoms specifically enumerated 
for the 70 percent rating under Diagnostic Code 9411. The 
veteran's GAF score has fluctuated between 29 and 52 , which 
denote severe to mild symptoms, respectively. However, the 
symptoms listed under the 70 percent rating and on the GAF 
continuum are essentially examples of the type and degree of 
symptoms for each evaluation, and the veteran need not 
demonstrate exact symptoms to warrant a 70 percent 
evaluation. See Mauerhan v. Principi, 16 Vet. App. 436 
(2002). Indeed, the Board finds that the veteran's PTSD 
symptoms, to specifically include his avoidance of social 
interaction, difficulty adapting to stressful social and work 
situations, and significant difficulty in establishing and 
maintaining effective work and family relationships, more 
nearly approximate the level of disability contemplated by 
the 70 percent rating. 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 4.7 (2007).

The evidence does not, however, show that the veteran's 
symptoms are of such severity that they cause a total 
occupational and social impairment to warrant the highest 
possible rating of 100 percent.. The objective evidence of 
record consistently shows he is oriented to time and place 
and has adequate thought processes and communication. Despite 
his intrusive thoughts about Vietnam, the veteran was 
cooperative, had normal dress, normal speech, and there was 
no active suicidal or homicidal ideation. Moreover, there is 
no objective evidence of grossly inappropriate behavior, 
inability to perform activities of daily living, or memory 
loss for names of close relatives, one's own occupation, or 
one's own name. Therefore, the Board finds the preponderance 
of the evidence is against the grant of a disability rating 
higher than 70 percent. 38 C.F.R. §§ 4.7, 4.130, DC 9411 
(2007).

In summary, for the reasons and bases set forth above, the 
Board finds the veteran's service-connected PTSD warrants a 
70 percent rating.


ORDER

An evaluation of 70 percent for PTSD is granted.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


